Hunt, Justice.
Michael Weeks’ conviction for child molestation was affirmed by the Court of Appeals. Weeks v. State, 187 Ga. App. 307 (370 SE2d 344) (1988). We granted certiorari for the limited purpose of remanding the case under Smith v. State, 255 Ga. 654 (341 SE2d 5) (1986), for a determination of whether he was denied effective assistance of counsel. Following the remand hearing, the trial court, applying the standards of Strickland v. Washington, 466 U. S. 668, 687-8 (104 SC 2052, 80 LE2d 674) (1984), determined that the petitioner failed to show that his trial counsel’s performance was deficient.1
Applying the same standard, we agree that Weeks’ claim of ineffective assistance of counsel must fail. Compare Lloyd v. State, 258 Ga. 645 (_SE2d_) (1988).

Judgment affirmed.


All the Justices concur.


 In his extensive order, the trial judge confronted and made separate findings on each of Week’s contentions. We applaud this procedure which is very helpful on appeal and would, in most instances, foreclose further inquiry into this issue.